Citation Nr: 0029048	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for joint pain of the 
bilateral upper extremities (arms) due to undiagnosed illness 
or on a direct service incurrence basis.

2.  Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for 
seborrheic dermatitis (claimed as skin rash) due to 
undiagnosed illness or on a direct service incurrence basis. 

3.  Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for 
anxiety disorder, not otherwise specified (claimed as 
fatigue) due to undiagnosed illness or on a direct service 
incurrence basis. 

4.  Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for 
migraine headaches (claimed as headaches) due to undiagnosed 
illness or on a direct service incurrence basis. 

5.  Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for 
gastroesophageal reflex disease (GERD) and hiatal hernia 
(claimed as indigestion and GI condition) due to undiagnosed 
illness or on a direct service incurrence basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty as a member of the United 
States Naval Reserves from January 1991 to July 1991.  He had 
approximately one year of prior active service with periods 
of active duty for training (ACDUTRA) beginning in 
approximately July 1987.  His service in Southwest Asia was 
from January 22, 1991 to May 26, 1991.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions dating 
from April 1997. 

At a video conference hearing, in lieu of a Travel Board 
hearing, held in February 2000, the veteran also referred to 
his PTSD claim.  A copy of the hearing transcript is on file. 


The Board finds that this written communication can be 
construed as a timely NOD to the RO's rating decision in 
August 1999 denying service connection for PTSD.  (see 38 
C.F.R. §§ 20.201, 20.302(a)).  An SOC addressing this issue 
has not yet been issued, and a remand is necessary for this 
purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).

While the RO considered the veteran's claims for service 
connection for seborrheic dermatitis (claimed as skin rash) 
anxiety disorder, not otherwise specified ( claimed as 
fatigue) due to undiagnosed illness, migraine headaches 
(claimed as headaches) and GERD and hiatal hernia (claimed as 
indigestion and GI condition) due to undiagnosed illness on a 
de novo basis, the Board is not bound by that determination 
and is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  

In order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Because the RO has afforded the veteran a greater 
review on the merits of his claims than was otherwise 
warranted the Board does not believe the veteran will be 
prejudiced by deciding his case at this time on a new and 
material basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to service connection for joint pain 
of the bilateral upper extremities (arms) due to undiagnosed 
illness or on a direct service incurrence basis will be 
addressed in the remand section of the decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
skin rash, fatigue, headaches and GI condition due to an 
undiagnosed illness or on a direct service connection basis 
in June 1995.

2.  The evidence submitted since the RO's last unappealed 
rating decision in June 1995 denying entitlement to service 
connection for a skin rash, fatigue, headaches and GI 
condition due to an undiagnosed illness does not bear 
directly and substantially on the specific matter under 
consideration, is either cumulative or redundant, and is not 
by itself or in combination with the other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence submitted since the RO's last unappealed 
rating decision in June 1995 denying entitlement to service 
connection for a skin rash, fatigue, headaches and GI 
condition on a direct service incurrence basis bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative or redundant, and is by itself or in 
combination with the other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1995 last final rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a skin rash, fatigue, headaches and GI 
condition due to an undiagnosed illness is not new and 
material, and the veteran's claim of entitlement to service 
connection for seborrheic dermatitis (claimed as skin rash), 
anxiety disorder, not otherwise specified (claimed as 
fatigue), migraine headaches (claimed as headaches), GERD and 
hiatal hernia (claimed as GI condition) due to undiagnosed 
illness is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).

2.  Evidence submitted since the June 1995 rating decision 
wherein the RO denied the claims of entitlement to service 
connection for a skin rash, fatigue, headaches and GI 
condition on a direct service incurrence basis is new and 
material, and the veteran's claims of entitlement to direct 
service connection for seborrheic dermatitis (claimed as skin 
rash), anxiety disorder, not otherwise specified (claimed as 
fatigue), migraine headaches (claimed as headaches) GERD and 
hiatal hernia (claimed as GI condition) on a direct service 
incurrence basis are reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty as a member of the United 
States Naval Reserves from January 1991 to July 1991.  He had 
approximately one year of prior active service with periods 
of active duty for training (ACDUTRA) beginning in 
approximately July 1987.  His service in Southwest Asia was 
from January 22, 1991 to May 26, 1991.  His service medical 
records are entirely silent for any findings of joint pain of 
the upper extremities, skin disability, fatigue, 
gastrointestinal problems and headaches.  Pertinent clinical 
examinations were normal.  

Separate comprehensive July 1991 physical examination reports 
are likewise silent for any findings of joint pain of the 
upper extremities, skin disability, fatigue, gastrointestinal 
problems and headaches.  Pertinent clinical examinations were 
normal.  

A subsequent July 1991 service medical record shows the 
veteran served on active duty from January 20, 1991 to May 
17, 1991 with the Navy cargo handling force in support of 
Operation Desert Shield/Storm in Saudi Arabia.  It was noted 
that he had been exposed to possible environmental hazards 
including oil smoke, diesel fumes and carbon monoxide.  

The veteran noted that he had been examined within the past 
12 months and found physically qualified for separation from 
active duty.  He reported no change in his physical condition 
since his last examination.  It was noted that no defects had 
been found which would disqualify him from the performance of 
his duties.  

An August 1991 consulting specialist authorization form from 
St. Joseph Hospital noted recommended follow-up for 
headaches.  

August 1991 examination reports from ECM, MD, to include a 
neurology evaluation were silent for any pertinent 
abnormalities.  

A December 1991 service medical record shows the veteran had 
been examined in the past 12 months and was considered 
physically qualified for separation from active duty.  It was 
noted that no defects had been found which would disqualify 
him from the performance of his duties.  

A February 1992 VA medical certificate shows pertinent 
treatment for complaints of a body rash all over since 
returning from Saudi Arabia.  He noted having the rash for 
two to three weeks.  Diagnosis was questionable folliculitis.  

A February 1992 follow-up service dermatologic examination 
revealed scabies primarily involving the arms, back and 
chest.  

A March 1992 service dermatologic clinical record noted 
follow-up treatment for scabies.  The examiner noted that a 
few red papules were present, but much improved.  Assessment 
was history of scabies, resolved.  

In early 1992 the veteran filed an original claim of service 
connection for disabilities including recurring rash.  

In April 1992 the RO denied the claim of entitlement to 
service connection for rash as not shown on active duty. 

An April 1993 VA Persian Gulf Registry examination report 
shows the veteran had several chief complaints.  He noted 
that while in the Persian Gulf he developed blisters over his 
eyes.  He would "pop" them and they would go away.  They 
would then appear overnight.  He also had pimples that 
occurred over his face and back.  He noted they began in the 
Persian Gulf and continued to the present.

The veteran reported having headaches all of the time.  They 
were severe enough to force him to vomit on several 
occasions.  He noted having them for two years.  He 
complained of gastrointestinal (GI) symptoms consisting of 
substernal burning about twice a week lasting from thirty 
minutes to one hour.  He did not think his GI symptoms 
related to eating.  He never took medication for his 
symptoms.  There was no nausea or vomiting aside from 
headaches.  He noted that his GI symptoms were present for 
six months, and started when he went back to work at the Post 
Office.  He noted being under a lot of stress at work.  
Following an objective examination the pertinent impression 
was headache and fungal toenails and a few scattered pimples.  
He was referred for special neurology and orthopedic 
examinations.

An April 1993 VA Neurology clinical record noted the veteran 
was referred from the Persian Gulf Registry examination for 
evaluation of a history of frontal headaches every morning 
since returning from the Persian Gulf.  (It was noted that he 
failed to report for a Neurology examination scheduled for 
the following month.) 

A May 1993 VA orthopedic examination report noted findings 
primarily limited to the right ankle.  However, the veteran 
was described as a well developed and well nourished 
individual at that time.

A June 1993 VA Persian Gulf Registry examination report shows 
as history that the veteran was taken from the Reserves and 
activated for Dessert Storm duty.  His main complaint was 
that of headaches.  He reported having the onset of headaches 
almost immediately after his return from the Persian Gulf.  
He described the headache as low grade and bearable.  He felt 
that it was a tension type headache. He gave a history of on 
and off headaches before going on the mission, but not as 
constantly or as severe.  

The veteran's only other pertinent symptom was described as a 
mild skin problem since the Gulf War.  He reported developing 
pimples over his skin that sometimes would itch and bleed.  
It was noted that he had trouble falling asleep due to an 
enormous amount of anxiety and some depression.  He noted 
that he was always under stress.  Findings on objective 
examination included entirely normal joints.  

There was some tenderness over the occipital region to 
pressure on both sides.  A mental status examination found he 
was irritable and anxious.  Impression was that the veteran 
had no objective findings of the nervous system or elsewhere.  
There was no reported objective finding of a skin problem at 
that time.  

The examiner noted that the veteran's headaches were almost 
certainly examples of muscle contraction type headaches and 
related to his total life situation and stress and anxiety.  
It was noted that this may also account for his irregular 
sleep pattern.
Final pertinent diagnoses were anxiety state, muscle 
contraction headache and skin problem.  

A subsequently dated VA June 1993 allergy clinical record 
shows the veteran's complaints included breaking out with 
bleeding pimples with prolonged healing.  He noted working at 
the Post Office as a letter carrier.  He worked from three to 
four hours inside and outside.  He noted having no problems 
at work except when the air-conditioning stopped.  Dust 
became a problem for him and everyone else.  Impressions 
included probable smoke inhalation reactions which appeared 
to be resolving at present and headaches of unknown etiology.  

In April 1995 the veteran filed a claim of entitlement to 
service connection for skin rash, cough, headaches, stress, 
sleeping problems, fatigue and gastrointestinal disability 
based on service in the Persia Gulf War under 38 C.F.R. 
§ 3.317. 

In June 1995 the RO denied claims of service connection for 
skin rash, disability manifested by coughing, headache 
disability, disability manifested by stress, sleeping 
problems and fatigue and gastrointestinal disability due to 
undiagnosed illnesses under 38 C.F.R. § 3.317 and on a direct 
service incurrence basis.  The veteran was notified of the 
denial of his claims and of his appellate rights by letter 
dated June 26, 1995.

The veteran filed a timely notice of disagreement (NOD) in 
September 1995 with respect to the denial of his claims for 
service connection.

On June 10, 1996, the RO furnished the veteran and his 
representative, at that time, Texas Veterans Commission with 
a statement of the case (SOC) regarding claims of service 
connection for skin rash, cough, headaches, stress, sleeping 
problems, fatigue and gastrointestinal disability due to 
undiagnosed illnesses under 38 C.F.R. § 3.317.  The RO also 
considered the laws and regulations regarding direct service 
connection in the SOC.  

The veteran was notified that he must file a substantive 
appeal on the enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals within 60 from the letter accompanying the 
SOC or within the one year period from the letter notifying 
him of the action being appealed.

An October 1996 VA general medical examination report shows 
the examination was requested for identification of any 
pertinent existing psychiatric, stomach systemic or skin 
disabilities.  It was indicated that the veteran complained 
of headaches and skin rashes.  He noted that he had headaches 
everyday that were in the frontal area.  He noted the Persian 
Gulf Clinic referred him to a private neurologist who said 
there was nothing that could be done.  He noted that a 
dermatologist had diagnosed his skin condition as pimples. 

The veteran noted that when he first separated from the 
service in 1991, he was nauseated all of the time.  
Currently, he was nauseated once or twice, weekly.  Also, he 
complained of fatigue.  He noted he was tired all the time 
and related it to not sleeping well due to frequent 
nightmares.  

Following an objective examination the assessment was skin 
condition, history of acne of the face, currently 
asymptomatic.  It was noted that the presently described 
fatigue would be described in the psychiatric examination.  

With respect to the gastrointestinal system it was noted that 
the veteran was not symptomatic at the present time.  It was 
noted that he currently had only occasional symptoms that 
were nonlimiting.  He took no medication for his symptoms.  

With respect to headaches the examiner noted that the veteran 
had chronic headaches.  They seemed to be muscle contracture 
type headaches.  It was noted that the veteran's problems 
with stress would be addressed in the psychiatric 
examination.

An October 1996 VA psychiatric examination report shows the 
veteran had had no psychiatric treatment at any time.  He had 
been employed at the Post Office as a letter carrier for nine 
years.  He noted that when he was rehired by the Post Office 
in 1992 that during the subsequent two years several attempts 
were made to fire him.  The situation became so tense that a 
psychiatrist under contract to the Post Office was brought in 
to tell his co-workers to ""back off""  Up to that point, 
the harassment had been a constant source of anxiety.  He 
noted that currently, his marriage was running smoothly and 
his financial problems were largely resolved.  He took 
medication for headaches.  Following a mental status 
examination the diagnostic impression reflected no 
psychiatric diagnosis.

In February 1997 the RO received the veteran's, VA Form 9, 
substantive appeal.  In this document, he also raised for the 
first time the issue of entitlement to service connection for 
right and left upper extremity joint pain due to undiagnosed 
illness. 

In a July 1997 medical statement AMP, MD, referred to 
pertinent treatment of GI symptoms attributed to dyspepsia.  

A February 1998 VA dermatologic examination noted a history 
of recurring skin breakouts since the Persian Gulf.  
Following objective examination, the diagnosis was seborrheic 
dermatitis.  

A February 1998 VA chronic fatigue examination noted the 
veteran claimed undiagnosed illnesses including anxiety 
reaction, nausea, joint pains, skin condition, headaches and 
fatigue.  The examiner noted reviewing the veteran's claims 
file and finding a very thorough four-page VA examination 
report dated in October 1996 as well as a Persian Gulf 
Screening examination in June 1993 where the veteran was seen 
by several specialists.  



It noted as medical history that the veteran was never 
treated for multiple joint problems in the service.  He 
complained mainly about pain in both knees and ankles.  He 
stated that due to an injury incurred in May 1991, he started 
having pain from a limp and both knees and left ankle.  He 
reported having intermittent nausea since 1991.  He was 
diagnosed as having hiatal hernia by a private doctor one 
year earlier.  According to his statement he underwent a 
workup.  With respect to a rash he noted having a rash on the 
forehead approximately every couple of months which lasted 
two weeks and then disappeared.  

Following an objective examination pertinent diagnoses 
revealed history of rash on the forehead and hiatal hernia, 
mildly symptomatic followed by a private physician.  It was 
also indicated that the claimed fatigue and headache problems 
would be addressed in a psychiatric evaluation.

A February 1998 VA fibromyalgia examination report primarily 
referred to the veteran's service-connected right ankle 
disability.  He was described as well developed and well 
nourished.  

A February 1998 VA psychiatric examination report shows the 
veteran enlisted in the Reserves in 1987.  He was on active 
duty from January to July 1991.  When asked to describe his 
psychiatric problems he noted that he was not sleeping and 
had headaches.  He reported that he was physically tired.  
Following a mental status evaluation the diagnosis was 
anxiety disorder, not otherwise specified.  

A February 1998 VA neurological examination report shows a 
reported history of two types of headaches developing between 
January and May 1991 while the veteran was in Saudi Arabia.  
The first headache was described as tension type.  The second 
headache was of an aching sensation.  It was reported that he 
did not have any prior head injury or headaches before going 
to the Persian Gulf.  Past medical history included 
esophageal reflux for which he took Prilosec.  

Following an objective examination the examiner diagnosed 
tension headache with mild vascular component.  It was noted 
that the veteran had a pressure-type headache distributed in 
a band-like distribution associated with vomiting, 
photophobia and blurred vision that was precipitated by 
stress and anxiety.  It was noted that his description of the 
headache and findings on examination were typical of a 
tension-like headache since over-the-counter analgesics 
appeared to take care of the headache.  The examiner 
indicated that no further evaluation was warranted.  

VA outpatient treatment records dated in 1998 and 1999 
referred to diagnoses of anxiety, not otherwise specified 
with depression, hiatal hernia, GERD and migraine headaches.

The veteran elected to testify before the Board via video-
conference, and such a hearing was held in February 2000 by 
the undersigned Veterans Law Judge of the Board, who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2000).  A complete transcript of that testimony is also of 
record.  It was noted that the issues for appellate review 
were claims of service connection for upper arms joint pain, 
seborrheic dermatitis, anxiety disorder, migraine headaches, 
GERD, and hiatal hernia all claimed as due to undiagnosed 
illness.  

The veteran noted that following his discharge from the 
service he started to first receive treatment for his claimed 
disabilities toward the end of 1992.  Treatment was through 
the VA Medical Center (MC) in Houston, Texas.  He noted that 
he complained of upper joint pain on the recent pertinent VA 
compensation examination, but the examiner noted only 
complaints of the lower extremity.  He felt that the 
examination was inadequate with respect to his upper 
extremity disability.

The veteran testified that his seborrheic dermatitis was 
associated with his exposure to oil and chemical fumes in the 
Gulf.  He stated that he broke out in a rash when he returned 
home.

He claimed that he developed a psychiatric disorder, however 
diagnosed while in the Gulf.

The veteran testified that he personally did not know the 
etiology of his migraine headaches.  However, he felt that 
they did not start until he went to the Gulf. 

With respect to GERD and hiatal hernia, the veteran indicated 
that he went to sick call in the service for stomach symptoms 
but was only given Motrin or Aspirin.  He was discouraged 
from going to sick call.  He was told not to worry about it 
and just go back to work.  

In response to the question of whether his disorders in 
general began while on active duty, he essentially replied 
that overall, like the headaches, his disorders started on 
active duty.


Criteria

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991).  If a Notice of Disagreement is filed within the one 
year period, the RO shall issue a Statement of the Case. 38 
U.S.C.A. § 7105(d) (West 1991).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal. 38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (2000).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). Under 38 
U.S.C.A. § 101(24) "active military, naval, or air service 
includes active duty, any period of [ACDUTRA] during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.



On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and 
(ii)by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 


(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5) A disability referred to in this section shall be 
considered service-connected for purposes of all laws of the 
United States. (b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders. (c) Compensation shall 
not be paid under this section: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs. (d) For purposes of this section: 



(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  (2) the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2000).

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title. Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.


Analysis

Service connection for multiple 
disabilities on the basis of an 
undiagnosed illness.

The veteran seeks to reopen his claims of entitlement to 
service connection for seborrheic dermatitis (claimed as skin 
rash), anxiety disorder, not otherwise specified (claimed as 
fatigue), migraine headaches (claimed as headaches) GERD and 
hiatal hernia (claimed as indigestion and GI condition) due 
to undiagnosed illness or on a direct service incurrence 
basis which the RO denied in June 1995.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Following a comprehensive review of the record, the Board 
notes that the evidence submitted since the RO decision in 
June 1995 consists of the veteran's statements in support of 
the claim, personal hearing testimony and voluminous post-
service private and VA medical records.  The recently 
submitted medical evidence is new in that it was not 
previously considered by the RO; however such evidence 
medically attributes the veteran's symptoms of skin rash, 
fatigue, headaches, and GI condition to known diagnoses of 
seborrheic dermatitis (claimed as skin rash), anxiety 
disorder, not otherwise specified (claimed as fatigue), 
migraine headaches (claimed as headaches) GERD and hiatal 
hernia (claimed as GI condition).  

The very fact that the veteran's pertinent symptoms as cited 
above have been attributed to established diagnoses precludes 
the disabilities from being considered under the applicable 
provision of disability due to undiagnosed disabilities.  
Such fact includes the veteran's psychiatric disorder as 
variously diagnosed in the record with the exception of PTSD, 
which has been developed separately by the RO and will be 
addressed in the remand section.  

The Board has also considered the veteran's contentions and 
testimony that his skin rash, fatigue, headaches, and GI 
condition are due to undiagnosed illness as a consequence of 
service in the Persian Gulf War.  However, such argument is 
repetitive and was previously rejected by the RO, and as he 
is a lay person, he is not competent to testify as to medical 
diagnoses or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 192 (1992).

The overall pertinent evidence submitted in support of the 
veteran's claim based on undiagnosed illness does not bear 
directly and substantially on the specific issue at hand and 
is either cumulative or redundant; and by itself or in 
combination with the other evidence, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

Accordingly, the veteran's claim of entitlement to service 
connection for seborrheic dermatitis (claimed as skin rash), 
anxiety disorder, not otherwise specified (claimed as 
fatigue), migraine headaches (claimed as headaches) GERD and 
hiatal hernia (claimed as GI condition) due to undiagnosed 
illness is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).

The Board finds that there is no additional evidence not 
previously submitted which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

As noted above, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C. § 5107, to eliminate the well-grounded claim 
requirement.

However, as new and material evidence has not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for seborrheic dermatitis (claimed as skin rash), 
anxiety disorder, not otherwise specified (claimed as 
fatigue), migraine headaches (claimed as headaches) GERD and 
hiatal hernia (claimed as GI condition) due to undiagnosed 
illness, the Board's analysis must end here.  

Service connection for multiple 
disabilities on a direct service 
incurrence basis


The Board must also address the issue of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for seborrheic dermatitis 
(claimed as skin rash), anxiety disorder, not otherwise 
specified (claimed as fatigue), migraine headaches (claimed 
as headaches) GERD and hiatal hernia (claimed as GI 
condition) on a direct service incurrence basis. 

Importantly, the additional evidence is both new and material 
as it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
seborrheic dermatitis, psychiatric disability including 
anxiety disorder, not otherwise specified, migraine 
headaches, GERD and hiatal hernia on a direct service 
incurrence basis.  Such evidence bears directly and 
substantially on the specific issue at hand and is neither 
cumulative nor redundant, and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

Accordingly, the veteran's claim of entitlement to service 
connection for seborrheic dermatitis (claimed as skin rash), 
a psychiatric disability including anxiety disorder, not 
otherwise specified (claimed as fatigue), migraine headaches 
(claimed as headaches) GERD and hiatal hernia (claimed as GI 
condition) on a direct service incurrence basis is reopened.  
38 C.F.R. § 3.156(a).



As cited above the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C. § 5107, to eliminate the well-grounded claim 
requirement.  The Board finds that in light of the recent 
changes in the law the veteran's claims of entitlement to 
service connection for seborrheic dermatitis (claimed as skin 
rash), anxiety disorder, not otherwise specified (claimed as 
fatigue), migraine headaches (claimed as headaches) GERD and 
hiatal hernia (claimed as GI condition) on a direct service 
incurrence basis must be remanded to the RO for de novo 
consideration on the merits.  Bernard v. Brown 4 Vet. App. 
384 (1993).

ORDER

The veteran, not having submitted new and material evidence 
to reopen claims of entitlement to service connection for 
seborrheic dermatitis (claimed as skin rash), psychiatric 
disorder including anxiety disorder, not otherwise specified 
(claimed as fatigue), migraine headaches (claimed as 
headaches) GERD and hiatal hernia (claimed as GI condition) 
due to undiagnosed illness, the claims are denied.

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
seborrheic dermatitis (claimed as skin rash), psychiatric 
disorder including anxiety disorder, not otherwise specified 
(claimed as fatigue), migraine headaches (claimed as 
headaches) GERD and hiatal hernia (claimed as GI condition) 
on a direct service incurrence basis, the appeal is granted 
in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.

With respect to the veteran's claim of entitlement to service 
connection for joint pain of the bilateral upper extremities 
(arms) due to an undiagnosed illness or on a direct service 
incurrence basis the Board notes that the veteran was given 
an inadequate VA examination in February 1998.  The veteran 
testified that he told the VA examiner of his upper extremity 
symptoms as part of Persian Gulf claim; however, the 
examiner's objective evaluation failed to include the 
veteran's upper extremities.  

Since the recent VA examination was inadequate for 
determining the veteran's remaining undiagnosed illness claim 
that, could present a reasonable possibility in aiding him in 
the establishment of entitlement of his claim, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5107(a).  The Board finds that a new 
examination is necessary in relation to this claim.

Also, the Board notes that the veteran expressed disagreement 
with the RO's denial of his claim for entitlement to service 
connection for PTSD.  Thus the veteran is entitled to a 
statement of the case on the issue.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Moreover, the RO must formally adjudicate the issue of 
entitlement to service connection for seborrheic dermatitis 
(claimed as skin rash), psychiatric disability including 
anxiety disorder, not otherwise specified (claimed as 
fatigue), migraine headaches (claimed as headaches) GERD and 
hiatal hernia (claimed as GI condition) on a direct service 
incurrence basis on a de novo basis with consideration of the 
new provisions of 38 U.S.C.A. § 5107.  See, Bernard.

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may posses additional records 
referable to treatment of upper extremity 
joint pain.  After obtaining any 
necessary authorization or medical 
releases, the RO should secure and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any disorder 
manifested by joint pain of the bilateral 
upper extremities which may be present.  
The RO should provide the examiner a list 
of the symptoms the veteran is claiming 
are manifestations of joint pain of the 
bilateral upper extremities due to an 
undiagnosed illness.  The claims folder 
and a separate copy of this remand must 
be made available to and be reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  All indicated special tests 
should be undertaken.  

(a) The orthopedic examiner should note 
and detail the veteran's reported joint 
pain of the bilateral upper extremities 
symptoms.
(b) The orthopedic examiner should 
determine if there are any objective 
medical indications that the veteran is 
suffering from the reported joint pain of 
the bilateral upper extremities symptoms.
(c) The orthopedic examiner should 
determine whether the veteran has 
objective evidence of a bilateral upper 
extremity joint disability.  If so, the 
examiner should not whether it is at 
least as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
service during the Gulf War on May 26, 
1991.  

3.  The RO should formally adjudicate the 
issue of entitlement to service 
connection for seborrheic dermatitis 
(claimed as skin rash), psychiatric 
disability including anxiety disorder, 
not otherwise specified (claimed as 
fatigue), migraine headaches (claimed as 
headaches) GERD and hiatal hernia 
(claimed as GI condition) on a direct 
service incurrence basis on a 
de novo basis with consideration of H.R. 
4205, the Floyd D. Spence National 
Defense Authorization Act for FY 2001, 
Title XVI, Subtitle B, § 1611 (October 
30, 2000), to be codified at 
38 U.S.C.A. § 5107(a.

Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for joint pain of the 
bilateral upper extremities (arms) due to 
an undiagnosed illness or on a direct 
service incurrence to include 
consideration of all pertinent laws and 
regulations including 38 U.S.C. § 1117 
and 38 C.F.R. § 3.317.  

4.  The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the notice of 
disagreement, and as appropriate issue a 
Statement of the Case on the issue of 
entitlement to service connection for 
PTSD.  With the promulgation of the 
Statement of the Case, the RO should 
inform the appellant that to complete the 
appellate process he should complete a 
timely substantive appeal and forward it 
to the RO.

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development/actions have been 
completed.  If they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

In the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he receives further notice.

		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



